          Case 1:18-cr-00247-NONE-SKO Document 86 Filed 10/02/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENTE A. TENNERELLI
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:18-CR-00247-NONE-SKO
12                                 PLAINTIFF,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          V.                            FINDINGS AND ORDER
14   JAVIER JIMENEZ ALVAREZ, CRESELDA                     DATE: October 7, 2020
     ANN PEREZ, GUILLERMINA ALVAREZ,                      TIME: 1:00 p.m.
15   AND JENNIFER ALVAREZ,                                COURT: Honorable Sheila K. Oberto
16                                Defendants.
17
            This case is set for a status conference on October 7, 2020. On May 13, 2020, this Court issued
18
     General Order 618, which suspends all jury trials in the Eastern District of California “until further
19
     notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial emergency under 18
20
     U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s
21
     judicial emergency, this Court has allowed district judges to continue all criminal matters to a date after
22
     May 2, 2021.1 This and previous General Orders, as well as the declarations of judicial emergency, were
23
     entered to address public health concerns related to COVID-19.
24
            Although the General Order and declarations of emergency addresses the district-wide health
25
     concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision
26
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:18-cr-00247-NONE-SKO Document 86 Filed 10/02/20 Page 2 of 5


 1 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 2 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 3 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such

 4 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 5 (9th Cir. 2000) (explaining that a judge ordering and ends-of-justice continuance must set forth explicit

 6 findings on the record “either orally or in writing”).

 7          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 9 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the
10 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

11 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

12 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

13 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

14 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

15          The General Order and declarations of judicial emergency excludes delay in the “ends of

16 justice.” 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly

17 address continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

18 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

19 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

20 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.
21 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

22 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

23 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

24 by the statutory rules.

25          In light of the societal context created by the foregoing, this Court should consider the following

26 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
27 justice exception, § 3161(h)(7) (Local Code T4). Counsel for defendants desire additional time to

28 consult with their clients, review the current charges, conduct investigation, review discovery, and

       STIPULATION REGARDING EXCLUDABLE TIME                2
30     PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:18-cr-00247-NONE-SKO Document 86 Filed 10/02/20 Page 3 of 5


 1 discuss possible resolutions with the government and their clients. Moreover, Defendant Perez’s counsel

 2 has informed the parties that his client has encountered significant health problems (not related to

 3 COVID-19) and that her condition has not stabilized. If continued, this Court should designate a new

 4 date for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 5 pretrial continuance must be “specifically limited in time”).

 6                                               STIPULATION

 7          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 8 through defendant’s counsel of record, hereby stipulate as follows:

 9          1.     By previous order, this matter was set for status on October 7, 2020.

10          2.     By this stipulation, defendants now move to continue the status conference until February

11 3, 2021, and to exclude time between October 7, 2020, and February 3, 2021, under 18 U.S.C.

12 § 3161(h)(7)(A), B(iv) [Local Code T4].

13          3.     The parties agree and stipulate, and request that the Court find the following:

14                 a)      The government has represented that the discovery associated with this case

15          includes investigative reports, financial records, and surveillance footage and exceeds 33,000

16          pages. All of this discovery has been either produced directly to counsel and/or made available

17          for inspection and copying.

18                 b)      Counsel for defendants desire additional time to consult with their clients, review

19          the current charges, conduct investigation, review discovery, and discuss possible resolutions

20          with the government and their clients.

21                 c)      Counsel for defendants believe that failure to grant the above-requested

22          continuance would deny them the reasonable time necessary for effective preparation, taking into

23          account the exercise of due diligence.

24                 d)      The government does not object to the continuance.

25                 e)      Based on the above-stated findings, the ends of justice served by continuing the

26          case as requested outweigh the interest of the public and the defendant in a trial within the

27          original date prescribed by the Speedy Trial Act.

28                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
        Case 1:18-cr-00247-NONE-SKO Document 86 Filed 10/02/20 Page 4 of 5


 1        et seq., within which trial must commence, the time period of October 7, 2020 to February 3,

 2        2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 3        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

 4        of the Court’s finding that the ends of justice served by taking such action outweigh the best

 5        interest of the public and the defendant in a speedy trial.

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME              4
30   PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:18-cr-00247-NONE-SKO Document 86 Filed 10/02/20 Page 5 of 5


 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: October 1, 2020                                   MCGREGOR W. SCOTT
 6                                                            United States Attorney
 7
                                                              /s/ VINCENTE A.
 8                                                            TENNERELLI
                                                              VINCENTE A. TENNERELLI
 9                                                            Assistant United States Attorney
10   Dated: October 1, 2020                                   /s/ NICHOLAS F. REYES
                                                              NICHOLAS F. REYES
11
                                                              Counsel for Defendant
12                                                            JAVIER JIMENEZ ALVAREZ

13   Dated: October 1, 2020                                   /s/ DAVID A. TORRES
                                                              DAVID A. TORRES
14                                                            Counsel for Defendant
                                                              CRESELDA ANN PEREZ
15   Dated: October 1, 2020                                   /s/ NICHOLAS F. REYES
16                                                            NICHOLAS F. REYES
                                                              Counsel for Defendant
17                                                            GUILLERMINA ALVAREZ

18   Dated: October 1, 2020                                   /s/ PEGGY SASSO
                                                              PEGGY SASSO
19
                                                              CHARLES LEE
20                                                            Counsel for Defendant
                                                              JENNIFER ALVAREZ
21

22                                          FINDINGS AND ORDER

23
     IT IS SO ORDERED.
24

25 Dated:        October 1, 2020                                   /s/   Sheila K. Oberto             .
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               5
30    PERIODS UNDER SPEEDY TRIAL ACT
